Citation Nr: 0409437	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  97-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for an intestinal and 
stomach disorder.

4.  Entitlement to an initial rating higher than zero percent 
for service-connected residuals of a right wrist fracture, on 
appeal from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  Thereafter, he also had periods of active 
duty for training (ACDUTRA) with the U.S. Army National 
Guard, including a period of ACDUTRA from May 1 through 31, 
1977, during which time he injured his right wrist.

The first three matters listed on the first page of this 
decision come before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in June 1996.

The fourth matter listed on the first page of this decision 
comes before the Board on appeal from a rating decision 
rendered by the San Juan RO in August 2001, by which the RO 
granted service connection for residuals of a right wrist 
fracture, with an initial noncompensable evaluation, 
effective from June 1, 1995 (the date of receipt of the 
veteran's claim for service connection).  The veteran 
disagreed with the initial noncompensable rating assigned by 
the RO in that rating decision, by correspondence dated in 
September 2001, and a statement of the case (SOC) was issued 
soon thereafter.  A timely substantive appeal followed.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a claim of entitlement to an increased 
rating that is placed in appellate status by the claimant's 
disagreement with the original or initial rating award 
(service connection having been allowed), but not yet 
ultimately resolved, remains as an "original claim," and is 
not considered a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown to exist by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  
Accordingly, the Board has characterized the fourth issue on 
appeal as one involving a claim of entitlement to an initial 
rating exceeding zero percent, on appeal from an original 
grant of service connection.

The veteran testified at hearings held at the RO before two 
different hearing officers in August 1997 and January 1998, 
and thereafter at a Travel Board hearing that was chaired by 
the undersigned Acting Veteran's Law Judge, sitting at the 
RO, in August 2002.  Transcripts of the three hearings are of 
record and they all have been reviewed.

The Board notes that records reflecting VA psychiatric 
treatment furnished to the veteran between July and October 
2002 were added to the file in January 2003.  It does not 
appear that they have been reviewed at the RO level, as no 
supplemental statement of the case (SSOC) has been issued 
since their receipt.  However, because of the favorable 
determination reached in this decision as to the veteran's 
claim for service connection for PTSD (which is the only 
claim being resolved at this time), the Board finds it 
unnecessary to remand this particular issue for RO initial 
review of these records, which are noted to be relevant only 
to this particular claim.

The issues of entitlement to service connection for bronchial 
asthma, an initial compensable rating for the service-
connected right wrist disorder, and the one involving the 
question of whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for an intestinal/stomach 
disorder will not be the subject of the present decision, as 
they all need additional development.  Instead, and 
regrettably, they will all be addressed in the REMAND portion 
of this decision, with specific instructions for the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of his claim for service connection for 
PTSD has been obtained and developed by the agency of 
original jurisdiction.

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressors occurred, the record establishes 
that the veteran has a current diagnosis of PTSD, and there 
is an approximate balance of the positive and negative 
evidence in the record as to the question of whether the 
current diagnosis of PTSD is causally related to the 
veteran's in-service stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's compliance with its 
duties to assist and notify

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This Act is applicable to all claims filed on or 
after the date of its enactment, November 9, 2000, or filed 
before that date and not yet final.  This new law essentially 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations insofar as properly notifying and assisting 
veterans in developing their claims.  

Pursuant to the VCAA, VA has a duty to notify the claimant 
and representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103.  This includes expressly apprising the 
claimant of what specific evidence he or she is responsible 
for obtaining and submitting, and what specific evidence VA 
will obtain for him or her.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  VA also has a 
duty, under the VCAA, to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim -- unless 
there is no reasonable possibility that assisting him will 
achieve this goal.  38 U.S.C.A. § 5103A(a)(2).

VA has promulgated revised regulations to implement the 
above-cited changes in the law.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance that VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board finds that VA's re-defined notification duties 
under the law and implementing regulations have been 
fulfilled with regards to the veteran's claim of entitlement 
to service connection for PTSD.  The veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claim, by means of the discussions in the 
June 1996 rating decision on appeal, the March 1997 SOC, and 
the September 1997, February 2000, and August 2001 SSOCs, by 
which he was informed of the information and evidence needed 
to substantiate his claim for service connection for PTSD.  
More importantly, the Board notes that the RO sent the 
veteran a letter in June 2001 specifically informing him of 
the enactment of the VCAA and its resulting impact on his 
claim for service connection for PTSD.  The RO not only 
explained therein VA's duties to notify and assist him with 
his claim, but also explained to the veteran what the 
evidence must show to establish entitlement, when and where 
to send pertinent information, what VA had done to assist him 
in developing his claim, and how to contact VA for additional 
assistance.  The RO further apprised the veteran of the 
enactment of and the basic changes introduced by the VCAA at 
the August 2002 Travel Board hearing before the undersigned, 
as reflected at pages 2 and 3 of the transcript of that 
hearing.  The Board is therefore satisfied that VA's duty to 
assist the veteran with respect to his claim for service 
connection for PTSD has been fully met.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for a 
fair and equitable resolution of the claim at issue (to 
include the veteran's service medical records, documentation 
to aid in the verification of claimed stressors, and post-
service medical records addressing the question of the nature 
and likely etiology of the veteran's psychiatric disability) 
has been obtained.  There is no additional evidence, 
pertinent to the veteran's claim for service connection for 
PTSD, which can be obtained but has not been obtained.  VA's 
duty to assist the veteran has also been fully met.

Evidentiary Background

The veteran served in the United States Army from December 
1965 to November 1967.  He served in the Republic of Vietnam 
for about a year between November 1966 and October 1967 as a 
petroleum supply specialist, although his military 
occupational specialty (MOS) was as a radiotelephone 
specialist.  His service personal records show that his 
awards and decorations included the Good Conduct Medal, 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and the Sharpshooters Badge.  He 
served in Vietnam with the 512th Quartermaster Company, 1st 
Logistical Command, in Long Binh.

The service medical records show no treatment for psychiatric 
problems during the veteran's period of active duty, and no 
abnormality was noted at the time of his October 1967 release 
to inactive duty examination.  As indicated earlier, 
subsequent to his active duty service, the veteran served in 
the National Guard, including a period of ACDUTRA service 
from May 1-31, 1977.

In June 1995, the veteran submitted his claim for service 
connection for PTSD.  By letter dated in March 1996, the RO 
acknowledged receipt of the veteran's claim, informed him 
that a VA medical examination would soon be scheduled, and 
invited the veteran to submit a statement explaining his 
claimed stressors.  Also in March 1996, the veteran was 
afforded a VA psychiatric examination by a board of 
psychiatrists.  The veteran's claims file and medical records 
were reviewed.  The examiners noted that the veteran had not 
been working since January 1996 when he had last been 
admitted to the VA psychiatry service.  The veteran reported 
that while serving in Vietnam he was stationed in Long Binh 
and was in charge of gas supply.  He claimed that the depot 
came under heavy attack by enemy forces trying to destroy the 
fuel supplies on several occasions.  After service, he had 
difficulty adjusting to civilian life and trouble sleeping.  
His father advised him to seek help from VA, but he decided 
not to become dependent on the system and to instead lead a 
productive life.  He got married and worked for several years 
for pharmaceutical companies.  He was hospitalized at the VA 
psychiatry service on three separate occasions, with 
diagnoses of major depression and recurrent and dependent 
personality features, and had been receiving private 
psychiatric treatment since his first VA admission.

The veteran did not describe any major specific stressful 
events in Vietnam, but he did report difficulty adjusting 
after service, irritability, and poor tolerance with his 
family.  The examiner noted that the veteran was a thin white 
male who looked older than his stated age, was in full 
contact with reality, and was well oriented in all spheres.  
His intellectual capacities were maintained, judgment was 
fair, and insight was poor.  His answers were relevant, 
coherent, and logical.  No hallucinations or delusions were 
noted.  The veteran, however, had very low self-esteem, 
abundant feelings of helplessness, and suicidal ruminations, 
and was prone to become cryful during the interview.  He also 
complained of isolation, and loss of interest, libido, and 
appetite.  There were no disassociative episodes described, 
but the veteran had nonspecific nightmares of Vietnam.  He 
was considered mentally competent.  The diagnoses were listed 
as major affective disorder, depressed (Axis I), and some 
dependent personality features (Axis II).  An Axis V Global 
Assessment of Functioning (GAF) score of 50 was assigned.

An April 1996 VA social and industrial survey report reveals 
complaints by the veteran of irritability, insomnia, and 
flashbacks of Vietnam whenever a helicopter flew by his 
house.  The veteran reported that, while in Vietnam, his base 
was on "red alert" two or three times every night.  The 
interviewer noted that the veteran cried when he talked about 
his Vietnam experience.  He currently received regular PTSD 
treatment from VA.  His wife, interviewed in private, 
confirmed that the veteran was depressed, insomnic, 
withdrawn, irritable, and incapable to socialize with others.

In the June 1996 rating action now on appeal, the RO denied 
the veterans' claim for service connection for PTSD on the 
basis that there was no confirmed diagnosis of PTSD.   It was 
also noted in that rating decision that the veteran had not 
responded to the RO's March 1996 stressor letter.

In May 1996, the veteran submitted a stressor letter 
identifying three sapper attacks at Long Binh, which 
reportedly occurred in January or February 1967.  At that 
time, he said the ammunition dump was destroyed and burned 
for three days.  In a second attack, in September or October 
1967, the camp was under siege for about three or four days.

A VA discharge summary dated March 1997 reveals a 26-day 
admission after a suicidal gesture, and discharge diagnoses 
of major depression and PTSD.  During that admission, it was 
reported that the veteran complained of recurrent and 
intrusive recollections of his Vietnam experiences, with 
associated depressed mood, anhedonia, and anorexia.  Also in 
March 1997, the Social Security Administration (SSA) awarded 
SSA disability benefits to the veteran, effective from 
January 1996, due to major depression with psychotic factors, 
which the SSA deemed "an impairment which causes significant 
vocational relevant limitations."  The discussion of the 
evidence by the SSA included a reference to a diagnosis of 
PTSD given by the veteran's treating private psychiatrist, 
Dr. G.S.O.

Notes dated in May 1997 from a staff psychiatrist at the San 
Juan VA Medical Center's PTSD Unit reveal his recommendation 
of further treatment for the veteran's PTSD due to the 
veteran's continued complaints of symptoms including 
flashbacks, irritability, and startle responses.

VA PTSD examinations by boards of psychiatrists conducted in 
July 1997, December 1999, and July 2001 essentially restated 
the complaints noted on VA examination in March 1996 and 
confirmed the psychiatrists' diagnoses of major depression.  
Dysthymia was also diagnosed in Axis I.  The opinion of the 
board of psychiatrists in July 1997 was to the effect that 
the veteran had indeed been depressed since 1995, but that he 
did not meet the criteria for a PTSD diagnosis.  The December 
1999 and July 2001 opinions were to the same effect, and 
included the psychiatrists' opinion that the veteran's 
depression and characterological conditions were mostly 
responsible for his progressive deterioration, and that the 
veteran's claimed stressors reflected no direct involvement 
in the attacks and were not considered sufficient to qualify 
as personal stressors.

According to a September 1997 VA treatment summary, the 
veteran, a Spanish citizen, but a resident of Puerto Rico 
since the age of 14, decided to serve in the United States 
Army in the mid-1960's.  He went to Vietnam where, in 
addition to his regular MOS functions dispatching fuel, he 
pulled guard duty and was also a "walking guard," which 
were noted to be duties of an infantryman.  The veteran 
reported that he was on constant alerts at night, with 
helicopter gunships flying overhead, firing down on the 
perimeter around him, and that the ammunition storage was hit 
by incoming rockets on more than one occasion, resulting in 
fire and secondary explosions for more than 48 hours.  The 
veteran stated that he fired his weapon during night attacks 
at times, running out of ammunition for his weapon.  It was 
noted that the veteran was receiving VA PTSD treatment due to 
symptoms that mainly included persistent intrusive thoughts 
and recollections, frequent distressful dreams of fires and 
explosions and bleeding to death, intense distress when 
National Guard helicopters flew over, persistent avoidance of 
stimuli associated with Vietnam and combat, persistent 
difficulty sleeping, irritability, memory problems, and 
exaggerated startle responses.  He had first visited the 
"Vet Center" in 1984, and again in 1995, after a suicidal 
attempt.  He started VA PTSD treatment in June 1995.  As of 
September 1997, he had had approximately 40 visits to the 
center, and more than 20 telephone contacts with its 
personnel.  He had received individual, family, and group 
psychotherapy.  It was recommended that he continue treatment 
for his PTSD for an indefinite length of time.

Of record also is a September 1997 sixteen-page Psychiatric 
Medical Report subscribed by the veteran's private treating 
psychiatrist, Dr. G.S.O., which has been translated into 
English.  According to Dr. G.S.O., he started treating the 
veteran in 1995 due to his increasingly serious difficulties 
sleeping, episodes of panic and fear, and other symptoms 
including nervousness, sadness, anxiety, suicidal ideas, 
flashbacks, and repressed aggressiveness and hostility, all 
of which the veteran had had since his return from Vietnam.  
Dr. G.S.O. stated that the veteran had already had 32 
interviews with him, during which he had talked about his 
entire life, with emphasis in the Vietnam War period.  The 
veteran reported that each night while in Vietnam there were 
at least three calls on alert, which, combined with his 12 
hours of work every day, caused a great deal of sleep 
deprivation.  Since they were guarding a great volume of 
gasoline and other fuels, he knew that there was danger 
involved, especially because combat situations ensued with 
frequency and intensity.  He recalled one occasion when he 
kept shooting for over four hours in a row, running out of 
munitions and feeling an intense fear with an almost 
indescribable state of desperation.  He also recalled seeing 
dead American comrades, participating in the extinction of a 
fire which avoided a great misfortune, and being exposed to 
continuous noise of the artillery, which he said became 
unbearable.  Since his return from Vietnam, the veteran 
reported suffering from flashbacks, insomnia, and episodes of 
crying and sweating, in addition to depression.  He was 
nevertheless able to go to college, obtain a bachelor's 
degree in social sciences, and work as a salesman for a well-
known drug company.  His psychiatric symptoms, however, 
intensified in 1994, and in 1995 he attempted suicide for the 
first time.  As of 1997, he had had several such attempts.  
Dr. G.S.O. noted the following:

This history of suicidal attempts in the 
last year is highly graphic and pathetic.  
The symptomatology of this patient is 
clear.  He indicates [to] us that he has 
lost his sense of living, he feels 
desperate, very anxious, disheartened, 
sad and bored, he does not sleep well, he 
thinks in a nihilistic manner that 
everything is doomed and there is no 
solution for anything.  [His symptoms 
further include d]ifficulty in 
concentrating, frequent forgetfulness, 
loss of security, loss of self-esteem 
with ideas of worthlessness and 
depreciation.  [Also, he has f]eelings of 
uselessness, feelings of strangeness and 
threat, avoidance, flashbacks and his 
waking up sweaty due to his dreams about 
the situations that traumatized him.

[The veteran] has always tried to 
minimize his illness and it is taking a 
long time for him to become conscious of 
it.

Symptoms of Major Depression are added or 
become part of his Post Traumatic Stress 
Disorder in a concomitant manner.

Dr. G.S.O. further rendered a diagnosis of PTSD and 
recurrent, unspecified major depression, and explained that 
one of the characteristics of the soldiers who went to the 
Vietnam War has been their reticence and even their tendency 
to avoid talking about the subjects that traumatized them due 
to the experiences lived in that nation.  Sometimes, Dr. 
G.S.O. stated, they do not talk about the subject for years, 
and when you force them to do so, they practically panic.  
This situation, he said, happened to the veteran, who, upon 
his discharge from the U.S. Army, complained about how he was 
feeling, but his claims went unheard.  Thereafter, he was 
able to get involved in terms of work, becoming a successful 
professional, with the symptoms becoming worse with the 
passage of time.  According to Dr. G.S.O., the experiences 
lived in Vietnam are not framed in the normal, habitual 
experience, but are, indeed highly traumatic, and more 
impressive even because of the age of the veteran at the time 
they happened.  Fear, he said, was living in everybody's mind 
and it was the guaranteed germ to develop the psychiatric 
condition of PTSD.  The deaths of comrades became their own 
deaths because they understood it could happen to any one of 
them.  He further stated the following:

In Vietnam, traumas happened normally to 
soldiers that were in groups, on alerts, 
in combats, and not when they were alone.  
One of the characteristic situations is 
the re-living of the traumas, which, at 
present, have clearly appeared in [this 
veteran], and, on occasions this has 
become unbearable for this ex-soldier.

His history is riddled with symptoms, 
such as difficulty to concentrate, 
manifestations of hostility that he 
projects, with self-aggression and self-
destruction, easily irritable, with 
frights and fears of losing control of 
his will.  The latter gives him feelings 
of guilt.

It is very common the appearance of 
associated symptomatology, which could be 
rather serious, and that is why the 
diagnoses of Anxiety Disorder or 
Depression are made.  This is what 
happen[ed] first to [this veteran].  
[His] feelings of guilt are motivated not 
only for what they had to, but also for 
the ill-treatment towards his family due 
to his symptomatology.

Of record also is an earlier (November 1996) shorter (seven-
page for the English version) report from Dr. G.S.O., also 
translated into English, essentially demonstrating the 
private psychiatrist's belief that the veteran suffers from 
PTSD that is causally related to his period of service in 
Vietnam.

A September 1998 VA discharge summary reflects a 22-day 
admission due to acute exacerbation of chronic PTSD.

An October 1999 VA Individual Treatment Plan Review 
subscribed by a VA psychiatrist, confirms the diagnosis of 
PTSD in the veteran, with intrusive, avoidance and 
hyperarousal symptoms, and an opinion that the veteran's PTSD 
is both chronic and severe.

Evidence associated with the file as recently as October 2002 
confirms the current diagnosis of PTSD, rendered both by VA 
and private mental health specialists, and the fact that the 
veteran is still receiving PTSD treatment from VA.

The testimonial evidence received from the veteran at his 
three hearings essentially restates the veteran's contentions 
of record to the effect that, while assigned to a gasoline 
company at Long Binh, Vietnam, his unit was attacked several 
times by the enemy, that he was involved in a firefight in 
which several soldiers were accidentally killed by his unit, 
that the whole Vietnam experience had produced a great deal 
of anxiety in him, and that he had never recovered from that 
experience, as he now suffered from PTSD, for which he was 
receiving medical treatment.

Of record also are copies of extracts of the unit history 
from the 512th Quartermaster Company (512th QM Co), the 
veteran's unit of assignment in Vietnam.  According to a 
November 1997 letter that accompanied these records, from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in Springfield, Virginia, the extracts of 
operational reports-lessons learned document attacks at the 
Long Binh Ammunition Supply Depot on November 18, 1966, 
December 10, 1966, and February 4, 1967, with the latest 
attack being the one causing the most extensive damage.  
These extracts indeed confirm that, during the veteran's 
November 1966-October 1967 tour of duty in Vietnam, hostile 
forces penetrated the Long Binh Depot on several occasions 
and exploded several ammunition dumps.

Legal Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails.  When a fair preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

When the veteran initially filed his claim in June 1995 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32,808 (1999).  The amended regulation provides:

Service connection for post-traumatic 
stress disorder 
requires medical evidence diagnosing the 
condition in 
accordance with § 4.125(a) of this 
chapter; a link, 
established by medical evidence, between 
current 
symptoms and an in-service stressor; and 
credible 
supporting evidence that the claimed in-
service stressor 
occurred.  If the evidence establishes 
that the veteran 
engaged in combat with the enemy and the 
claimed 
stressor is related to that combat, in 
the absence of 
clear and convincing evidence to the 
contrary, and 
provided that the claimed stressor is 
consistent with 
the circumstances, conditions, or 
hardships of the 
veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed 
in-service 
stressor.  

38 C.F.R. § 3.304(f) (2003).  

In addition, in November 1996, VA regulations were amended to 
adopt the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim in 1995.  
38 C.F.R. § 4.125 (1996).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response)." Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. 
App. 178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

The Board finds that the new criteria are more favorable to 
the veteran's claim.  The new criteria, as interpreted by the 
Court, eliminate the role of adjudicators in determining the 
sufficiency of a claimed stressor in supporting a diagnosis 
of PTSD.  Instead the sufficiency of the stressor is presumed 
if it is accepted by a medical professional in making the 
diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In the present case, the RO denied service connection for 
PTSD due to a lack of a PTSD diagnosis.  Subsequently, in 
September 1997, a very detailed psychiatric evaluation 
report, with a diagnosis of PTSD, was received from Dr. 
G.S.O., who had been treating the veteran at that time for 
about two years for his PTSD.  He diagnosed the veteran with 
PTSD due to stressors in Vietnam.  We further note that VA 
itself has confirmed the diagnosis of PTSD, even though the 
VA psychiatrists who have examined the veteran in connection 
with his claim have opined that he does not meet the criteria 
for PTSD.

The various diagnoses of PTSD in the record have all been 
based on stressors reportedly experienced in Vietnam; service 
department records confirm that the veteran served in Long 
Binh Depot in Vietnam; and the USASCRUR has confirmed that, 
during the veteran's tour of duty in that nation, Long Binh 
was attacked at least three times and the ammunition dump was 
blown up.  Since the veteran was assigned to Long Binh when 
the above incidents occurred, the Board must presume that he 
was exposed to these incidents.  In this regard, the Board 
notes that insisting
that every detail of a claimed stressor, to include the 
claimant's personal involvement, be corroborated represents a 
definition of the term "corroboration" that is "far too 
narrow," especially when there is in the record independent 
evidence of the occurrence of a stressful event, and the 
evidence implies the claimant's personal exposure, as in the 
present case.  See Suozzi v. Brown, 10 Vet. App. 307, 309 
(1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  
In the present case, the evidence of record is consistent 
with at least some of the stressors reported by the veteran.  
These stressors also served as the basis for the current 
diagnosis of PTSD.  Therefore, the Board finds that there is 
credible supporting evidence for the in-service stressors 
that served as the basis for the current diagnosis of PTSD.  
Accordingly, and resolving any reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
PTSD is warranted.



ORDER

Service connection for PTSD is granted.


REMAND

As noted earlier, the Board has determined that the veteran's 
appeal of his claims of entitlement to service connection for 
bronchial asthma, an initial compensable rating for the 
service-connected right wrist disorder, and the one involving 
the question of whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for an intestinal/stomach 
disorder, needs to be REMANDED to the RO via the AMC, located 
in Washington, D.C.  VA will notify the veteran when and if 
further action is required on his part in regards to these 
claims.

The veteran's service medical records reveal that he was 
treated for bronchial asthma and upper respiratory infections 
(URI) in January through May 1966.  He reported a history of 
asthma for several years.  The records also include a letter 
from Dr. R.L., dated January 1966, stating that he treated 
the veteran for several episodes of acute bronchial asthma 
prior to service, between November and December 1965.

As noted earlier, the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate their claims for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  Such assistance includes 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d). In 
the present case, the veteran has not been afforded a medical 
examination as to his bronchial asthma complaints.  Thus, the 
Board is of the opinion that the veteran should be accorded 
an examination and that a medical opinion should be obtained 
as to whether it is at least as likely as not that the 
claimed bronchial asthma disorder is related to any incident, 
disorder, or injury incurred in service.

With respect to the veteran's petition to reopen his 
previously denied claim for service connection for an 
intestinal/stomach disorder, the Board notes that the record 
does not show full compliance with VA's re-defined duty to 
notify claimants regarding the evidence needed to 
substantiate their claims, in the context of this particular 
claim.

With respect to the veteran's claim for an initial 
compensable evaluation for the residuals of a right wrist 
fracture, the Board notes that the veteran's most recent VA 
examination of his right wrist disability was performed in 
November 1996.  In the Board's opinion, a more current VA 
examination is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to this 
claim, particularly given the fact that the veteran may 
potentially be entitled to staged ratings, depending on the 
medical data obtained on examination.

Prior to the conduction of the above-mentioned medical 
examinations, the RO should obtain and associate with the 
veteran's claims file all outstanding pertinent VA and/or 
private medical records that are not yet of record and have 
been identified by the veteran.  With regard to VA medical 
records, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this case is REMANDED to the AMC for 
the following actions:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied, 
with regards to the three claims hereby 
being remanded.  

2.  The AMC should ask the veteran to 
provide VA with the dates of medical 
treatment, if any, received from VA since 
his separation from active military 
service for (a) the claimed bronchial 
asthma, (b) the claimed 
intestinal/stomach disorder, and (c) his 
service-connected residuals of a right 
wrist fracture.  The veteran should also 
be asked to identify the VA medical 
facilities from which he received any 
such medical treatment.  Thereafter, the 
AMC should take steps to secure any such 
evidence and make it part of the 
veteran's claims file.

3.  The AMC should ask the veteran to 
identify any private providers who have 
treated him since his separation from 
active military service for (a) his 
claimed bronchial asthma, (b) his claimed 
intestinal/stomach disorder, and (c) his 
service-connected residuals of a right 
wrist fracture.  The veteran should also 
be requested to sign and submit a form 
authorizing the release to the VA of all 
records of medical treatment and 
evaluations from each of any such private 
providers identified.  Thereafter, the RO 
should obtain copies of these records and 
make them part of the veteran's claims 
files.

4.  After all available records and/or 
responses from each contacted medical 
entity have been associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo a VA 
respiratory examination to obtain 
information as to the nature and likely 
etiology of all respiratory and bronchial 
asthma complaints.  The claims folder 
should be made available to the physician 
designated to examine the veteran, prior 
to the examination, and the examination 
report should include a discussion of his 
documented medical history and 
assertions. All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The examiner should provide 
opinions as to the following, supported 
by rationale:

A.	 Is there actual pathology to 
account for the veteran's bronchial 
asthma complaints?  If so, please 
provide a diagnosis, or diagnoses.

B.	 Is it at least as likely as not 
that any such bronchial asthma 
pathology began during the veteran's 
military service, was aggravated, or 
is etiologically related to any 
incident of his period of service?

5.  The veteran should also be provided a 
VA orthopedic examination in order to 
determine the current degree of severity 
of his service-connected right wrist 
disability. The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

A.	 In reporting the results of range 
of motion testing, the examiner 
should identify any objective 
evidence of pain, and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess 
the degree of severity of any pain.

B.	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement, 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

C.	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.

D.	The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.
 
6.  Following the above, the RO should 
readjudicate the three claims hereby 
being remanded.  If any benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
allowed a reasonable time for response.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office via the AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



